                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C.,                     §
et al.,                                            §
                                                   §
       Plaintiffs,                                 §
                                                   §
v.                                                 §   CIVIL NO. 1-20-CV-486-XR
                                                   §
PARKSTONE PROPERTY OWNERS                          §
ASSOCIATION, INC.,                                 §
                                                   §
       Defendant.                                  §
                                                   §

     PLAINTIFFS’ DESIGNATIONS OF EXPERTS IN RESPONSE TO CLAIMS FOR
                                 RELIEF

       Plaintiffs hereby submit their Plaintiffs’ Designations of Experts in Response to Claims

for Relief pursuant to Fed. R. Civ. P. 26(a)(2).

       Plaintiffs designate the following experts as witnesses they may use at trial to present

evidence under Federal Rules 702, 703, or 705 in response to Defendant’s Counterclaims.

1.     Dr. Robert Beare, 7101B Cannonleague, Austin, Texas 78745, (512) 803-9038. Dr.

Beare’s curriculum vitae is attached as Exhibit A. Dr. Beare does not provide a report pursuant

to Fed. R. Civ. P. 26(a)(2)(B) as he is neither retained nor specially employed to provide expert

testimony in the case and is not an employee who is regularly involved in giving expert

testimony. Rather, Dr. Beare is involved in the provision of services at treatment centers and in

other contexts to individuals who are served and/or have been served by Plaintiff Harmony Haus

Westlake, LLC, and has extensive knowledge of the disabilities, characteristics, and

circumstances of such individuals. Dr. Beare is anticipated to testify on the basis of his

knowledge and experience that (1) Harmony Haus accepts residents in its sober living



                                                                                                    1
residences, including the residence at issue in this matter, who often have dual diagnoses with

other conditions beyond Substance Abuse Disorder, including, but not limited to severe

depression, such that they present recovery complications beyond those that most sober living

residences are often willing to take on, (2) such residents will often encounter difficulties in the

recovery process that will require particularly intensive interventions to prevent relapse, such

that, for periods of time often exceeding twelve hours, neither those residents nor those working

with them can attend to parking issues, and (3) the strict enforcement of parking policies by

Harmony Haus against such an individual by terminating the membership of the individual in the

sober living residence because of parking violations could have potentially fatal consequences

and is not a reasonable response to the circumstances. Dr. Beare is anticipated to provide such

testimony in support of Plaintiffs’ defenses that Defendant’s actions and omissions constitute an

abuse of discretion and a breach of fiduciary duty and in response to Defendant’s anticipated

argument in support of its counterclaims that Plaintiff Harmony Haus has not undertaken

appropriate enforcement activity on its own part by not terminating the membership of residents

who appear to have committed parking violations.




                                                                                                       2
Dated: October 30, 2020

                                             Respectfully Submitted,

                                              /s/ Mark Whitburn

                                             Attorneys for Plaintiffs

                                             Mark Whitburn
                                             Texas Bar No. 24042144
                                             Sean Pevsner
                                             Texas Bar No. 24079031
                                             Whitburn & Pevsner, PLLC
                                             2000 E. Lamar Blvd., Suite 600
                                             Arlington, Texas 76006
                                             Tel: (817) 653-4547
                                             Fax: (817) 653-4477
                                             mwhitburn@whitburnpevsner.com

                               CERTIFICATE OF SERVICE
       I certify that on this 30th day of October, 2020, a true and correct copy of the foregoing

document was sent via electronic filing service to counsel for Defendant as follows:

Eric Hansum
Niemann & Heyer, LLP
Westgate Building, Suite 313
1122 Colorado Street
Austin, Texas 78701


                                                      /s/Mark Whitburn
                                                     Mark Whitburn




                                                                                                    3
EXHIBIT A
                       ROBERT (BOB) BEARE, PH.D, LPC-S
                                    7101B CANNONLEAGUE, AUSTIN, TX
                                          (CELL) 512 803-9038
                             EMAIL: DRBOBBEARE@CREATIVELIFEINSTITUTE.COM
                               LINKEDIN: WWW.LINKEDIN.COM/IN/BOBBEARE/


           Author, The Creative Fire - 10 Weeks to Emotional and Creative Fitness - On Amazon

           Beare, R. K. (2016). Senior Leader’s experience with vulnerability: A multiple case study.
           Doctoral dissertation.

                                                 SUMMARY
Clinical Director/Advisor/Supervisor and Leadership and Organizational Development Consultant
acknowledged for delivery of effective clinical leadership and experiential training and development programs
that increase productivity and wellness. Consistently develops and implements clinical programs and
advanced leadership programs that turn conflict into opportunity, empower authentic expression, and inspire
teams to work at the peak of creativity and productivity.
   •   Ph.D. Industrial/Organizational Psychology            •   Leadership experience in Health Care,
   •   Masters in Clinical Psychology                            Industrial, and Non-Profit Settings
   •   Licensed Professional Counselor Supervisor            •   Recognized Authority on Creativity,
   •   Engaging Facilitator and Presenter                        Authentic Expression, and Depth
   •   Experienced Leadership Trainer                            Psychology
   •   Innovative Program Designer                           •   Advanced Verbal and Written
                                                                 Communication Skills

                                    PROFESSIONAL EXPERIENCE
   THE CREATIVE LIFE INSTITUTE, Austin TX                                   2009-Present
   Executive Director
   Founded and operating healing center for addiction treatment and trauma resolution, and for
   training facilitators and addiction specialists
       •   Founded The Brave Heart Experience (Intensive workshop for men in recovery)
       •   Founded and delivered over 100 facilitator trainings

   SAGE RECOVERY AND WELLNESS CENTER, Austin, TX                                          2017 - Present
   Clinical Director
   Supervised 23 clinicians and 8 Intensive Outpatient programs
       •   Doubled census in 6 months
       •   Restructured intake and assessment procedures to maximize growth
       •   Developed extensive organizational development initiatives to deepen staff engagment

   MAUI RECOVERY CENTER, Kihei, HI                                                  2016 - 2017
   Senior Clinical Consultant
   Established and directed clinical programming and staff for upscale substance abuse treatment facility
       •   Grew program to bed capacity in 3 months
       •   Developed curriculum, staff, and delivered monthly week-long intensive transformational program for
           staff and clients

   THE LAST RESORT TREATMENT CENTER, Austin, TX                                           2014-Present
Clinical Director and Senior Clinical Consultant
Directed clinical program and staff for 90 day men’s intensive substance abuse program.
   •   Developed innovative clinical and family programming, supervised clinical staff and utilization
       management
   •   Developed and delivered The Brave Heart Experience (Intensive 3-day workshop, Monthly, 20 staff)


AUTHENTIC LEADERSHIP PROGRAMS, Austin and Houston, TX                       2003-Present
Consultant
Designed and implemented advanced Emotional Intelligence and Authentic Leadership trainings for
mid-large size corporate leadership teams.
   •   Facilitated several corporations to over 15% repeated annual growth through intensive leadership
       development programming
   •   Rolled out a development program that contributed to a two year 40% revenue growth

EXECUTIVE COACH AND PSYCHOTHERAPIST, Austin and Houston, TX 1995-Present
Owner
Private practice, providing evidence-based psychodynamic psychotherapy and executive coaching.
   •   Helped hundreds of individuals, families, couples, and leaders find meaning and empowerment
   •   Recognized authority on group dynamics, innovation, relationships, recovery, and men’s issues

AUSTIN TRAVIS COUNTY INTEGRAL CARE, Austin, TX                                   2009-2014
Program Coordinator and Group Facilitator
Directing the largest co-occurring psychiatric disorders group program for ATCIC.
   •   Facilitated monthly action method (psychodrama) event for 50+ patients with psychosis
       (unique with this population, and an extremely popular and successful intervention)
   •   Provided action methods training for licensed staff and supervision of peer facilitato rs
   •   Expanded group programs by 400% in 2 years through dynamic programming and marketing

THE CREATIVE LIFE CENTER, Houston TX                                       2005-2008
Executive Director
Founded and operated the only regional wellness center with a creativity focus.
   •   Provided over 500 creativity and healing programs annually
   •   Directed 501c3 process, business plan, grant writing, and attainment of financial goals
   •   Directed staff and practitioners to consistent annual growth of programming and income

THE MANKIND PROJECT INTERNATIONAL (MKPI)                               1993-2008
Certified Full Leader/Board of Directors
Provided many years of focused leadership in this men’s empowerment organization.
   •   Led 150+ leadership trainings in the US, Canada, France, England, and Germany
   •   Attained the Houston center’s highest enrollment, making it the most successful center in the
       international MKPI network (40,000 members)

C.G. JUNG EDUCATIONAL CENTER, Houston TX                                     1994-2006
Lecturer/Instructor/Multiple Committee Member
Instructor and expert on men’s issues and theatre as an applied expressive arts technique.
   •   Facilitated over 250 classes and workshops on creativity and transformation

DAPA (Drug Abuse Programs of America), Houston TX                         1997-2002
Program Director
Directed the most successful dual diagnosis Partial Hospital (PHP) in Houston .
   •   Supervised staff and billings for the largest PHP in Houston
   •   As Medicare Appeals Officer, recouped over $200,000 in denied billings
HOUSTON PLAYBACK THEATER/BUSINESS STAGES, Houston, TX 1994-2004
Founder/Director
Founded, trained, and managed improvisational theatre troupe for companies and groups.
   •     Provided transformational performances for over 40 organizations
   •     Directed over 300 improv performances for communities, corporations, and groups
   •     Implemented theatre programs for annual meetings and other corporate events

PROFESSIONAL ACTOR, SINGER, DIRECTOR, COMPOSER                                         1985-Present
   •     25 years in Professional Theater. Over 200 Productions, 1,500 performances
   •     Recent Austin: Ragtime at Zach Scott Theatre, Emile DeBeque in South Pacific at Georgetown Palace
         and 2012 Best Director B. Iden Payne nomination
   •     Composer/Lyricist of The Three-Cornered Hat (Acclaimed Romantic Musical Comedy)


                       EDUCATION, LICENSES & CERTIFICATIONS
                           Ph.D., Industrial/Organizational Psychology
                                     MA, Clinical Psychology
                                     BA, Music Composition
                         Graduate Playback Theatre School – New York
                    Licensed Professional Counselor Supervisor (LPC) – TX
                      Certified Birkman Method® Assessment Consultant
         4000+ hrs Expressive Arts Training (Psychodrama, Art Therapy, Forum Theatre)


                                        PUBLICATIONS
        Author, The Creative Fire - 10 Weeks to Emotional and Creative Fitness - On Amazon

         Beare, R. K. (2016). Senior Leader’s experience with Vulnerability: A Multiple Case Study.
         Doctoral Dissertation.

                               RECENT PRESENTATIONS
  The Creative Fire: Creative Expression in Residential Treatment – Presentation at the Texas
             Association of Addiction Professionals Conference, San Antonio, TX
                                          August, 201

            Creativity as Healing – Presentation to Texas Nursing Association, Austin TX
                                              June 2015

       Men’s Depth Work in Residential Treatment – Presentation at the Texas Association of
               Addiction Professionals Conference, San Antonio, TX August, 2016

 Vulnerability as a Leadership Strength – Presentation to Austin Spiritual Network, Austin TX,
                                       November, 2016

   Vulnerability as a Leadership Strength – Presentation to Leadership Council, Austin TX,
                                       November, 2016
Action Methods and Men’s Work – Presentation at the ASGPP (Psychodrama) Conference,
                                    Dallas TX,
                                    April 2018
